SMA Relationship Trust Prospectus Supplement SMA Relationship Trust Series A Prospectus Supplement March 28, 2013 Dear Investor, The purpose of this supplement is to update the Prospectus of the Series A series of shares (the “Fund”) of SMA Relationship Trust dated April 30, 2012, as supplemented, as follows: Effective on April 30, 2013, one of the Fund’s secondary benchmark indices will be changed from the US Consumer Price Index (CPI) to the Citigroup 1-Month T-Bill Index. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-613
